DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, and 8-15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent Application Publication No. 2006/0241778 A1 to Ogilvie (Ogilvie).
Ogilvie teaches an interpositional biarticular disk implant having a circular peripheral rim, a generally toroidal axial center opening and convex upper and lower surfaces implanted between resected concave surfaces of the metacarpal base and the trapezium or other carpal bone in a CMC joint replacement (abstract). 

    PNG
    media_image1.png
    273
    143
    media_image1.png
    Greyscale


As best understood by the examiner, Ogilvie also meets the limitations that the first joint surface (15) further defines a first peripheral region adjacent the first central region, and wherein the first axial segment has a first cross section that has a smaller radius of curvature (R4) in the first central region than in the first peripheral region (R1), wherein the first joint surface further defines a first peripheral region adjacent the first central region, and wherein the first axial segment has a first cross section that has a .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogilvie.
Regarding at least claims 4-5

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thickness of the implant in order to adjust the tension, as taught by Ogilvie, and also in view of the lack of any disclosed criticality of the claimed limitation.
Regarding at least claim 6
Ogilvie teaches the invention substantially as claimed according to claim 2. Ogilvie also teaches that the implants are preferably manufactured in a range of sizes such that the edge of the implant reasonably closely match the edge of the cavity resected in the facing surfaces of the two bones for the purpose of adequate coverage and maintained range of motion (paragraph 0015, lines 1-11). Further, Ogilvie meets the limitations that the first axial segment has a first axis and the second axial segment has a second axis. However, Ogilvie does not appear to teach that the second joint surface has a length dimension along the first axis that is greater than a length dimension of the first joint surface along the second axis.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the length dimensions of the implant such that a length In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding at least claim 7
Ogilvie teaches the invention substantially as claimed according to claim 2. However, Ogilvie does not appear to teach wherein at least one of the first and second axial segments has an elliptic cross section. 
The examiner takes the position that it would have been an obvious matter of design choice to make at least one of the first and second axial segments have a cross section of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Lowe (US Patent Application Publication No. 2007/0021839 A1) discloses a trapezium prosthesis that is sized and shaped to replicate the original trapezium bone (paragraph 0031). The reference to Hollister et al. (US Patent No. 5,549,690) discloses a prosthetic trapeziometacarpal joint with a surface of revolution about two axes that is a torus used to mathematically model the bearing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774

/BRUCE E SNOW/Primary Examiner, Art Unit 3774